Title: John Adams to Arthur Lee, 31 January 1785
From: Adams, John
To: Lee, Arthur


        
          Dear Sir
          Auteuil near Paris Jan. 31. 1785
        
        I have received your Favour of the 12th. August from New York, and by the Marquis de la Fayette who visited me last night, I have the Pleasure to learn that you have finished your Negotiations with the Indians, to the Satisfaction and Advantage of the Publick. I learn too with great Pleasure that your Brother has accepted a Seat in Congress and in the Chair. permit me to congratulate you upon both Events.
        I am apprehensive that the Indian Trade will Suffer, the Posts upon the Frontiers be withheld from Us, and every Interest We have in dispute with the English will Suffer, from the unalterable Resolution of Congress not to Send a Minister to London. The British Court will never treat with Us here, and every American who expects it deceives himself.
        I am not enough acquainted with the History of the late Financier, to know whether I agree with you in Opinion of him or not.— has he Settled or produced his Accounts of the Commercial Committee or not? has he produced his Accounts of his Administration as Financier? I cannot guess the Reason, why he Should be So attached to the French and Franklinian Interest as you think he is. He certainly has received little or no Aid from either. The Bills he drew upon Mr Grand would have gone back protested, if I had not procured the Money to pay them. more than Six hundred Thousand Pounds Sterling, have I furnished him, in the most profitable manner possible, not in Soldiers Cloaths nor Arms, but in Dollars from the Havannah, and in Cash received at Philadelphia for Bills of Exchange sold at an handsome Profit, and another hundred Thousand Pound is ready for him, if he has not already drawn for it, as it is probable he has in short his whole Operations for two Years past have been Supported by me, and nothing at all has been done towards it, by French or Franklin.
        I am happy to learn that Mr Jay will probably accept the foreign Affairs, which he understands well and will conduct wisely.
        My new Partner, is an old Friend and Co-adjutor, whose Character I Studied, nine or ten Years ago, and which I do not perceive to be altered. The Same industry, Integrity, and Talents remain without diminution. I am very happy in him but whether We Shall be able to

accomplish any Thing here, I know not, any Thing I mean which may make it worth while to keep Us together. But if Congress order Us to Seperate there will be the Same good Understanding and Correspondence between Us.
        Dr F. is at present too much an Object of Compassion to be, one of Resentment. His Stone torments him, when he rides or walks to such a degree that he is wholly confined to his House, and of late is obliged to desist from his Walks in his Chamber which he has been used to for many Years, So that without relief, his Health must Soon Suffer for want of Exercise.— His pain, or his Dissappointment, or his dependence upon my Bank for Money, even to live on, have humbled him in Appearance, So that at least he now affects to be very good.— I wish it were possible [to] blot out of the Page of History and the Book of Remembrance his Support of Deane & Co, and his insolent Persecutions of you and me and others, and the Motives of them a Sordid Jealousy and insidious Selfishness, but it is not. as long as the Names of others remain the Records of them will be eternal. I Shall be happy to hear from you, as you have Leisure.
        Your Friend & humble Servant
        
          John Adams
        
      